Citation Nr: 0520543	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral spine disorder with degenerative disc disease.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 21 years of active 
service, including from June 1975 to June 1979 and from 
October 1981 to September 2003.  He served in Southwest Asia 
from December 24, 1990, to May 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes the veteran's September 2004 correspondence 
may be construed as claims for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and/or entitlement to a temporary total rating based upon 
treatment for a service-connection disability.  Generally, a 
claim for individual unemployability is not inextricably 
intertwined with an increased rating claim because the matter 
does not necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  Therefore, these matters are referred to the RO for 
appropriate action.

The Board also notes that in a December 2003 rating decision 
the RO denied entitlement to service connection for chest 
pain and residuals of a left eye injury.  In correspondence 
dated in September 2004 the veteran expressed disagreement 
with those determinations.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As these matters have not been properly addressed in 
a statement of the case, they must be remanded for 
appropriate development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in June 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

In this case, the veteran contends that his back and left 
knee disabilities are more disabling than represented by the 
present evaluations.  In correspondence dated in September 
2004 he stated his back pain radiated down his leg and that 
he was unable to obtain employment due to his disabilities.  
An August 2004 VA examination noted the veteran had some 
symptoms suggestive of a radiculopathy to the left leg, but 
that because of his left knee disability it was difficult to 
assess.  An October 2004 private medical report noted 
tenderness and hypersensitivity to the left knee.  The 
diagnosis was likely recurrent neuroma in the left medial 
incision.

In correspondence dated in November 2004 the veteran's 
representative asserted that separate ratings were warranted 
for degenerative joint disease and chondromalacia of the left 
knee.  At his personal hearing in February 2005 the veteran 
claimed his left knee gave way, that he was unable to walk 
for prolonged distances, and that he had continuous pain due 
to scarring.  He also reported that he was presently enrolled 
in a VA vocational rehabilitation program.  Therefore, the 
Board finds additional development is required prior to 
appellate review, to include consideration of whether higher 
alternative or separate ratings are warranted.

The Board notes the veteran's left knee disorder is presently 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  
The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

VA's General Counsel, in a precedent opinion, has held that a 
separate rating for arthritis was permissible when a veteran 
who was rated under Code 5257 for other knee impairment (due 
to instability or subluxation) also demonstrated additional 
disability with evidence of arthritis and a limitation of 
motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  

VA law also provides that in exceptional cases, where 
evaluations provided by the Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4, are found to be 
inadequate, an extraschedular rating may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  The 
governing norm for extraschedular consideration in 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2004).

The Court has held that the Board is precluded, in the first 
instance, from addressing the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  The Court has also held 
that it was premature for the Board to decline extraschedular 
consideration where the record was significantly incomplete 
in a number of relevant areas probative of the issue of 
employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).  
Therefore, the Board finds that the RO must address the issue 
of entitlement to extraschedular consideration prior to 
appellate review.  

In addition, as a statement of the case has not been issued 
from the veteran's disagreement with the December 2003 rating 
decision denying entitlement to service connection for chest 
pain and residuals of a left eye injury additional 
development as to these matters is required.  Manlincon, 12 
Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for chest pain and 
residuals of a left eye injury.  The 
veteran and his representative should be 
apprised that to perfect an appeal on 
these issues for Board review he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

2.  The veteran's VA vocational 
rehabilitation file should be associated 
with the appellate record.

3.  Thereafter, the veteran should be 
scheduled for an appropriate examination 
for opinions as to the current nature and 
extent of his service-connected back and 
left knee disabilities.  The examiner 
should address the following matters:

?	whether there is any evidence of 
recurrent subluxation or lateral 
instability of the left knee;
?	the extent to which recurrent 
neuroma, scarring, or pain results 
in any additional loss of motion or 
other functional impairment;
?	whether there is any evidence of 
intervertebral disc syndrome or 
neurologic symptoms due to his back 
disability; and 
?	the extent to which the back and 
left knee disorders have resulted in 
any occupational impairment.

The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  In addressing whether 
higher alternative or separate ratings 
are warranted, the RO should consider the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5257 and 5243, 
and 4.118, Diagnostic Codes 7804 and 
7805.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


